NOTICE OF ALLOWANCE
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Eric J. Keller (Reg. No. 64,855) on 12/01/2021.
The application has been amended as follows:
In the Claims
	Please cancel claims 26-36.
 
Reason For The Above Changes
The above changes have been made as it was agreed during the telephone interview between the examiner and applicant’s representative on 12/01/2021.

REASONS FOR ALLOWANCE
Claims 17-25 are allowed.
Claim 17 is allowed because the prior art of record does not disclose nor render obvious a feedback transistor with a gate terminal directly connected to the output node; a current source directly connected to the output node; and a voltage sensor directly connected to a source terminal of the feedback transistor and configured to cause the current source to pull up an output 
Claims 18-25 are allowed based on the dependency from claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207. The examiner can normally be reached M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/PATRICK C CHEN/Primary Examiner, Art Unit 2842